20-4248
Commodities & Minerals Enterprise Ltd. v. CVG Ferrominera Orinoco, C.A.




                                 In the
          United States Court of Appeals
                     For the Second Circuit


                           August Term, 2021
                             No. 20-4248

             COMMODITIES & MINERALS ENTERPRISE LTD.,
                       Petitioner-Appellee,

                                     v.

                  CVG FERROMINERA ORINOCO, C.A.,
                       Respondent-Appellant.



             Appeal from the United States District Court
               for the Southern District of New York



                       ARGUED: FEBRUARY 1, 2022
                       DECIDED: OCTOBER 3, 2022

       Before: CABRANES, LYNCH, and NARDINI, Circuit Judges.



       Respondent-Appellant CVG Ferrominera Orinoco, C.A.
(“Ferrominera”), appeals from the judgment of the United States
District Court for the Southern District of New York (Andrew L.
Carter, Jr., Judge) confirming a foreign arbitral award and granting
attorney’s fees and costs in favor of Petitioner-Appellee Commodities
& Minerals Enterprise Ltd. (“CME”). Ferrominera challenges the
judgment on three grounds. First, it argues that the district court
lacked personal jurisdiction because CME never served a summons
on Ferrominera in connection with its motion to confirm the arbitral
award. Second, Ferrominera contends that the district court erred in
confirming the arbitral award based on purported lack of jurisdiction
by the arbitral panel, issues with the scope of the award, and conflicts
with United States public policy. Third, it argues that the district
court abused its discretion in awarding attorney’s fees and costs in
favor of CME.
      As to the first point, we hold that a party is not required to serve
a summons in order to confirm a foreign arbitral award under the
New York Convention. We further conclude that the district court
properly enforced the arbitral award, but that it erred in awarding
attorney’s fees and costs. Accordingly, we AFFIRM in part and
VACATE in part.


                          BRUCE G. PAULSEN (Brian P. Maloney, on the
                          brief), Seward & Kissel LLP, New York, NY,
                          for Petitioner-Appellee.

                          GARTH S. WOLFSON, Mahoney & Keane,
                          LLP, New York, NY, for Respondent-
                          Appellant.


WILLIAM J. NARDINI, Circuit Judge:

      Respondent-Appellant       CVG     Ferrominera     Orinoco,    C.A.

(“Ferrominera”), appeals from the judgment of the United States



                                     2
District Court for the Southern District of New York (Andrew L.

Carter, Jr., Judge) confirming a foreign arbitral award and granting

attorney’s fees and costs in favor of Petitioner-Appellee Commodities

& Minerals Enterprise Ltd. (“CME”). Ferrominera challenges the

judgment on three grounds. First, it argues that the district court

lacked personal jurisdiction over Ferrominera because CME did not

serve a summons when it moved to confirm the arbitral award.

Second, Ferrominera contends that the district court erred in

confirming the award, pointing to purported defects in the arbitral

panel’s jurisdiction, issues with the scope of the panel’s award, and

conflicts with United States public policy. Third, it argues that the

district court abused its discretion in awarding attorney’s fees and

costs in favor of CME.

      We hold that a party is not required to serve a summons in

order to confirm a foreign arbitral award under the New York

Convention, more formally known as the Convention on the




                                 3
Recognition and Enforcement of Foreign Arbitral Awards, June 10,

1958, 21 U.S.T. 2517, T.I.A.S. No. 6997, 330 U.N.T.S. 38 (as applied

through the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 201-208).

We further hold that the district court properly enforced the arbitral

award, but that it erred in awarding attorney’s fees and costs.

Accordingly, we AFFIRM in part and VACATE in part.

 I.   Background

      A.    The commercial relationship

      CME is incorporated under the laws of the British Virgin

Islands and is in the business of trading commodities and minerals,

including iron ore. Ferrominera is a Venezuelan company, owned by

the Venezuelan government, that produces and exports iron ore.

      The dispute in this case stems from a contract involving a ship

named the General Piar. In 2010, Ferrominera chartered the General

Piar from CME to shuttle iron ore from Ferrominera’s Venezuelan

mines, down the Orinoco River, and to an offshore transfer station




                                  4
where it would be shipped away by CME. 1 The seventeen-page

charter between CME and Ferrominera (the “General Piar Charter”)

contains a broad arbitration clause, which states, in part:

       This charter shall be governed by and construed in
       accordance with Title 9 of the United States Code and the
       maritime law of the United States Code and any dispute
       arising out of or in connection with this contract shall be
       referred to three persons at New York . . . ; their decision
       or that of any two of them shall be final, and for the
       purposes of enforcing any award, judgement may be
       entered on an award by any court of competent
       jurisdiction. The proceedings shall be conducted in
       accordance with the rules of the Society of Maritime
       Arbitrators, Inc.

Joint App’x at 215-16.

       B.     The arbitration proceeding

       By February 2016, the parties’ commercial relationship had

deteriorated. Seeking to recover for unpaid invoices, lost profits, and

attorney’s fees, CME commenced an arbitration proceeding before a



       1More precisely, in 2010 CME entered a five-year time-charter for the
General Piar from the ship’s owner, and then sub-chartered the ship to
Ferrominera. The then-President and Chairman of the Board of Directors of
Ferrominera signed the charter, and the Board of Directors formally approved it.




                                       5
panel of three arbitrators (the “Panel”) in New York City pursuant to

the rules of the Society of Maritime Arbitrators (the “SMA Rules”).

       Ferrominera raised numerous jurisdictional defenses and

substantive counterclaims. Among other things, it argued that the

Panel lacked jurisdiction over the dispute because the General Piar

Charter and its arbitration agreement were obtained through

corruption and thus void, and that the arbitration agreement was

invalid under Venezuelan law. Ferrominera also argued that CME’s

claims fell outside the scope of the arbitration clause.                 In the

alternative,    Ferrominera      argued     a   variety    of    set-offs   and

counterclaims.

       On December 20, 2018, the Panel found for CME and rejected

Ferrominera’s defenses. 2 The Panel concluded that it had jurisdiction

over the dispute and that the arbitration agreement covered the



       2The Panel issued the Final Award on December 20, 2018, which explained
the Panel’s reasoning in over 150 pages. On February 11, 2019, the Panel issued a
Corrected Award, which corrected clerical errors in the Final Award (together,
“the Award”).




                                       6
claims and counterclaims. As to the contract defenses, the Panel

found that the General Piar Charter was not void or unenforceable,

and was not invalid under Venezuelan law. Specifically, the Panel

concluded that the evidence Ferrominera presented did not show that

CME had engaged in corruption with respect to the General Piar

Charter. As to the arguments of invalidity under Venezuelan law, the

Panel held that Venezuelan law did not apply because U.S. maritime

law was selected in the choice-of-law provision of the General Piar

Charter. Even if Venezuelan law did apply, the Panel agreed with an

expert in Venezuelan law offered by CME and determined that the

Charter and its arbitration agreement would nonetheless be

enforceable under the Venezuelan doctrine of “good faith.” The Panel

found for CME and issued an award for $12,655,594.36, plus post-

award interest at an annual rate of 5.5% until the award is fully paid

or confirmed and made a judgment of the court.




                                  7
      C.      Court proceedings to confirm the arbitral award

      On December 19, 2019, CME brought this action to confirm the

arbitral award in the Southern District of New York. CME sought

entry of a judgment against Ferrominera, including the Panel’s

Award of $12,655,594.36 plus interest, as well as costs and expenses

in favor of CME, including reasonable attorney’s fees.

      Ferrominera argued that the award should not be confirmed. It

argued, inter alia, that the service of notice was defective; that the

Panel lacked jurisdiction to arbitrate the dispute; that the Panel's

award exceeded the scope of the arbitration agreement by failing to

credit Ferrominera for payments it had made to CME under the

General Piar Charter, and instead allocating them to different

contracts; and that enforcing the award would violate United States

public policy because the General Piar Charter was obtained through

corruption.

      On December 10, 2020, the district court entered judgment in

favor of CME, granting CME’s application to confirm the award and



                                  8
its request for attorney’s fees and costs. Ferrominera appeals this

judgment.

II.   Discussion

      On appeal, Ferrominera first challenges the district court’s

exercise of personal jurisdiction based on an alleged defect in service

of notice, namely CME’s failure to serve a summons. It next contests

the district court’s confirmation of the award, arguing (1) that the

Panel lacked jurisdiction over the dispute because the parties’

arbitration agreement was invalid under Venezuelan law; (2) that the

Award exceeded the scope of the arbitration provision because it

improperly allocated payments made by Ferrominera to CME to

other contracts; and (3) that enforcement of the Award would violate

United States public policy because the General Piar Charter had been

obtained through corruption. Finally, it challenges the award of

attorney’s fees in favor of CME.




                                   9
        For the reasons discussed below, we affirm the district court’s

ruling confirming the Award, but hold that it abused its discretion

in awarding attorney’s fees and costs to CME.

   A.       Governing legal standards

        An application to confirm a foreign arbitral award 3 “’is a

summary proceeding that merely makes what is already a final

arbitration award a judgment of the court.’” Yusuf Ahmed Alghanim &

Sons v. Toys “R” Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997) (quoting

Florasynth, Inc. v. Pickholz, 750 F.3d 171, 176 (2d Cir. 1984)). “The

review of arbitration awards is ‘very limited . . . in order to avoid

undermining the twin goals of arbitration, namely, settling disputes

efficiently and avoiding long and expensive litigation.’” Yusuf Ahmed

Alghanim & Sons, 126 F.3d at 23 (quoting Folkways Music Publishers,

Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993)).            That review is


        3The New York Convention, also called the Convention on the Recognition
and Enforcement of Foreign Arbitral Awards, defines its application, in relevant
part, as to “awards not considered domestic.” Art. 1. As the Convention’s title
suggests, such non-domestic awards are also referred to as foreign awards, and
we will use the latter term here.




                                      10
“extremely deferential” to the findings of the arbitration panel. Porzig

v. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 139 (2d Cir.

2007).

         The parties do not dispute that this case falls under the New

York Convention. See Bergesen v. Joseph Muller Corp., 710 F.2d 928, 932

(2d Cir. 1983) (holding that the New York Convention’s application

to arbitral awards “not considered as domestic” includes awards

“involving parties domiciled or having their principal place of

business outside the enforcing jurisdiction”); see also 9 U.S.C. §§ 201-

208 (incorporating the New York Convention). Article V of the New

York Convention governs a district court’s review of an application

to confirm a foreign arbitral award.                   That Article contains an

exhaustive list of seven defenses to confirmation,4 and states that the



         4   In full, Article V of the New York Convention states:

1. Recognition and enforcement of the award may be refused, at the request of the
party against whom it is invoked, only if that party furnishes to the competent
authority where the recognition and enforcement is sought, proof that:




                                            11
“party opposing enforcement of an arbitral award has the burden to

prove that one of the seven defenses” applies.                       Encyclopaedia

Universalis S.A. v. Encyclopaedia Britannica, Inc., 403 F.3d 85, 90 (2d Cir.

2005) (citing the New York Convention, Art. V(1)); see also 9 U.S.C.



        (a) The parties to the agreement . . . were, under the law applicable to them,
        under some incapacity, or the said agreement is not valid under the law to
        which the parties have subjected it or, failing any indication thereon, under
        the law of the country where the award was made; or
        (b) The party against whom the award is invoked was not given proper
        notice of the appointment of the arbitrator or of the arbitration proceedings
        or was otherwise unable to present his case; or
        (c) The award deals with a difference not contemplated by or not falling
        within the terms of the submission to arbitration, or it contains decisions
        on matters beyond the scope of the submission to arbitration, provided
        that, if the decisions on matters submitted to arbitration can be separated
        from those not so submitted, that part of the award which contains
        decisions on matters submitted to arbitration may be recognized and
        enforced; or
        (d) The composition of the arbitral authority or the arbitral procedure was
        not in accordance with the agreement of the parties, or, failing such
        agreement, was not in accordance with the law of the country where the
        arbitration took place; or
        (e) The award has not yet become binding on the parties, or has been set
        aside or suspended by a competent authority of the country in which, or
        under the law of which, that award was made.
2. Recognition and enforcement of an arbitral award may also be refused if the
competent authority in the country where recognition and enforcement is sought
finds that:
        (a) The subject matter of the difference is not capable of settlement by
        arbitration under the law of that country; or
        (b) The recognition or enforcement of the award would be contrary to the
        public policy of that country.




                                         12
§ 207 (“The court shall confirm the award unless it finds one of the

grounds for refusal or deferral of recognition or enforcement of the

award specified in the said Convention.”). “The burden is a heavy

one, as ‘the showing required to avoid summary confirmance is

high.’” Encyclopaedia Universalis, 403 F.3d at 90 (quoting Yusuf Ahmed

Alghanim    &   Sons, 126   F.3d   at   23).     “In   sum,   a   district

court must enforce an arbitral award unless a litigant satisfies one of

the seven enumerated defenses [under the New York Convention]; if

one of the defenses is established, the district court may choose to

refuse recognition of the award.”              Corporación Mexicana de

Mantenimiento Integral, S. De R.L. De C.V. v. Pemex-Exploración y

Producción (“Pemex”), 832 F.3d 92, 106 (2d Cir. 2016).

      On appeal of a district court’s confirmation of an arbitral

award, “[w]e review a district court’s legal interpretations of the New

York Convention as well as its contract interpretation de novo;

findings of fact are reviewed for clear error.” Leeward Constr. Co., Ltd.




                                   13
v. Am. Univ. of Antigua-Coll. of Med., 826 F.3d 634, 638 (2d Cir. 2016)

(quoting VRG Linhas Aereas S.A. v. MatlinPatterson Glob. Opportunities

Partners II L.P., 717 F.3d 322, 325 (2d Cir. 2013)); see also Pemex, 832

F.3d at 100.

   B.      Personal jurisdiction

        Ferrominera first challenges the district court’s exercise of

personal jurisdiction in this proceeding, antecedent to the question of

whether any of the seven defenses to confirmation under the New

York Convention apply. Ferrominera argues that because it is an

instrumentality of a foreign state, the Foreign Sovereign Immunities

Act (“FSIA”), 28 U.S.C. § 1608, requires the delivery of a summons

upon it to properly effect service. Because CME never served a

summons, Ferrominera claims, service was fatally deficient and the




                                   14
district court erred in exercising personal jurisdiction over

Ferrominera. 5

       For the reasons that follow, we are not persuaded by

Ferrominera’s argument. The FAA explicitly requires only service of

notice of the application to confirm the arbitral award, not also a

summons. Although the FAA partially incorporates the FSIA

(through the Federal Rules of Civil Procedure) to fill gaps in how

service must be made on a foreign instrumentality, those cross-

references do not alter what must be served under the FAA.




       5  CME mailed the petition to confirm the Award and its supporting
documents to the last known addresses of Ferrominera’s counsel in the United
States, France, and England and to Ferrominera’s last known address in
Venezuela. It also delivered the petition by hand courier to Ferrominera’s
Venezuelan address.
        CME argues that Ferrominera has waived its service of process objection
by failing to raise that argument sufficiently before the district court. We disagree.
Ferrominera raised its objection in its initial appearance before the district court
and, in its brief opposing CME’s petition to confirm the Award, cross-referenced
that argument in a footnote. That was enough to put the district court on notice
as to Ferrominera’s jurisdictional defenses and to preserve the issue for appeal.
See Transaero, Inc v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir. 1998).




                                         15
Accordingly, the district court correctly rejected Ferrominera’s

service argument and appropriately exercised personal jurisdiction.

        To   understand   how   service   must   be   made   on   an

instrumentality of a foreign government in a proceeding to confirm a

foreign arbitral award, we must consider a series of cross-references

involving the FAA, the Federal Rules of Civil Procedure, and the

FSIA.

        Our starting point is Chapter 2 of the FAA, which codifies

enforcement of foreign arbitral awards under the New York

Convention. Chapter 2 instructs parties on how to file an application

to confirm such an award, and how to defend against confirmation,

but it does not lay out any rules for service of process. Section 207

authorizes a party to “apply” to a competent court “for an order

confirming [an] award.” 9 U.S.C. § 207. Such an application must be

confirmed unless the court finds “one of the grounds for refusal or

deferral of recognition or enforcement of the award specified” in the




                                 16
New York Convention. Id. But aside from requiring the party to file

its application to confirm, neither Chapter 2 nor the New York

Convention specifies how an adverse litigant must be notified of the

new proceeding.

      To fill that gap, Chapter 2 resorts (with some caveats) to the

rules governing domestic arbitral awards set forth in Chapter 1 of the

FAA. Specifically, § 208 incorporates the provisions of Chapter 1,

though only “to the extent that [Chapter 1] is not in conflict with

[Chapter 2] or the Convention as ratified by the United States.”

9 U.S.C. § 208. One of these incorporated provisions is § 9 of the FAA,

which sets forth the procedure for confirming domestic awards,

including service-of-process rules. Section 9 tells us that “[i]f the

adverse party shall be a nonresident [of the district within which the

award was made], then the notice of the application shall be served by

the marshal of any district within which the adverse party may be

found in like manner as other process of the court.” 9 U.S.C. § 9 (emphasis




                                    17
added). As the italicized language indicates, § 9 specifies both what is

to be served (“notice of the application”) and how it is to be served

(“in like manner as other process of the court”). But that latter

phrase—“in like manner as other process of the court”—requires us

to look elsewhere to understand how “other process” is carried out.6


       6  Although Ferrominera contends that service of a summons was required
(in light of further cross-references to the FSIA that we shall discuss shortly), it
does not argue that such overseas service had to be accomplished by the U.S.
Marshals Service under § 9 of the FAA. Nor would such a contention make any
sense. Although § 9 indicates that notice shall be served “by the marshal of any
district within which the adverse party may be found,” that provision is
incorporated into Chapter 2 (governing foreign arbitral awards) only “to the
extent” that it does not “conflict” with Chapter 2 or the New York Convention. In
a foreign arbitral proceeding where the adverse party is overseas, there is often no
“district within which the adverse party may be found,” and hence no such
marshal to be employed. And in any event, service by the U.S. Marshal—a
domestic law enforcement official—would often be impossible on a foreign
instrumentality overseas. This is why private process servers are now the norm,
even in the context of foreign sovereigns. See Foreign Process, U.S. Marshals,
https://www.usmarshals.gov/what-we-do/service-of-process/civil-
process/foreign-process (last visited on Sept. 2, 2022). Because it would seemingly
conflict with the New York Convention to require parties to use a mode of service
that cannot be executed, it is hard to imagine how § 9’s reference to marshals
would be incorporated by reference into Chapter 2’s codification of the New York
Convention with respect to foreign parties. See, e.g., In re Arbitration Between
InterCarbon Bermuda, Ltd. and Caltex Trading & Transp. Corp., 146 F.R.D. 64, 67 n.3
(S.D.N.Y. 1993) (“Section 12 [governing motions to vacate arbitral awards] is an
anachronism not only because it cannot account for the internationalization of
arbitration law subsequent to its enactment, but also because it cannot account for
the subsequent abandonment of United States marshals as routine process




                                        18
       Thus, we turn to the Federal Rules of Civil Procedure, which

establish the general mode of serving process in federal courts. It is

well established that—with one important qualification—Rule 4 sets

forth the basic procedures for serving process in connection with

arbitral awards. Reed & Martin, Inc. v. Westinghouse Elec. Corp., 439

F.2d 1268, 1277 (2d Cir. 1971) (“The phrase ‘in like manner as other

process of the court’ found in § 9 of the Arbitration Act refers to Fed.

R. Civ. P. 4 on the accomplishment of appropriate service[.]”). That

qualification, however, is set forth in Rule 81, which provides that the

Federal Rules of Civil Procedure, “to the extent applicable, govern

proceedings under the [FAA], except as [that] law[] provide[s] other

procedures.” Fed. R. Civ. P. 81(a)(6)(B). And so our next question is

how Rule 4, only to the extent consistent with the FAA, directs service

of process in the circumstances before us.




servers.”). But Ferrominera does not press the point, and so we need not resolve
the issue here.




                                      19
      Here, where the adverse party is the instrumentality of a

foreign state, Rule 4 cross-references special rules of the FSIA.

Specifically, Rule 4 provides that “[a] foreign state or its political

subdivision, agency, or instrumentality must be served in accordance

with 28 U.S.C. § 1608.” Fed. R. Civ. P. 4(j)(1). Section 1608(b), in turn,

provides a series of cascading alternatives to serve such a foreign

instrumentality:

      (1)   by delivery of a copy of the summons and
            complaint in accordance with any special
            arrangement for service between the plaintiff and
            the agency or instrumentality; or
      (2)   if no special arrangement exists, by delivery of a
            copy of the summons and complaint either to an
            officer, a managing or general agent, or to any
            other agent authorized by appointment or by law
            to receive service of process in the United States;
            or in accordance with an applicable international
            convention on service of judicial documents; or
      (3)   if service cannot be made under paragraphs (1) or
            (2), and if reasonably calculated to give actual
            notice, by delivery of a copy of the summons and
            complaint, together with a translation of each into
            the official language of the foreign state—




                                   20
             (A)   as directed by an authority of the foreign
                   state or political subdivision in response to a
                   letter rogatory or request or
             (B)   by any form of mail requiring a signed
                   receipt, to be addressed and dispatched by
                   the clerk of the court to the agency or
                   instrumentality to be served, or
             (C)   as directed by order of the court consistent
                   with the law of the place where service is to
                   be made.

28 U.S.C. § 1608(b)(1)-(3). It is here, in each of the three options listed

in § 1608(b)(1), (2), and (3), that Ferrominera points to the requirement

that service be accomplished by “delivery of a copy of the summons

and complaint.”

      Given that wandering path, we pause to briefly restate the

journey. Neither Chapter 2 of the FAA nor the New York Convention

mention service requirements for an application to confirm an arbitral

award. Chapter 2 of the FAA incorporates Chapter 1 as a gap-filler,

insofar as the two do not conflict. Chapter 1 of the FAA requires

service of a “notice of application,” which must be done “in like

manner” as other court process. The phrase “in like manner” refers




                                    21
to Federal Rule of Civil Procedure 4 (which, Rule 81 reminds us, must

always be consistent with the FAA). For foreign instrumentalities,

Rule 4(j) directs us to § 1608 of the FSIA, which describes various

methods of service on foreign instrumentalities or agencies. And it is

only at this last stop—§ 1608(b)—that we find the first mention of a

“summons and complaint.”

      Ferrominera argues that because CME failed to serve it with a

summons, it failed to comply with the service requirements of the

FSIA. It contends that the FSIA dictates “the exclusive means by

which service of process may be effected,” and that § 1608(b) of the

FSIA requires service of “a summons” even in proceedings to confirm

an arbitral award. Appellant Br. at 12 (quoting Seramur v. Saudi

Arabian Airlines, 934 F. Supp. 48, 51 (E.D.N.Y. 1996)). We are not

persuaded.

      We hold that a summons is not required to properly effect

service when seeking confirmation of a foreign arbitral award against




                                 22
a foreign instrumentality. We reach this conclusion for two principal

reasons: (1) the FAA itself defines the documents to be served, and

cross-references other provisions (including Rule 4 and the FSIA) only

to fill gaps in the permissible manner of serving those documents; and

(2) it would make no sense to import the FSIA’s requirement of

service of a “summons and complaint” into the FAA because motions

to confirm arbitral awards are not commenced by the filing of a

complaint.

      First, a plain reading of the relevant statutes and rules supports

the conclusion that the only thing that must be served is the notice of

application. Chapter 1, § 9 of the FAA specifies that “the notice of the

application shall be served . . . in like manner as other process of the

court.” 9 U.S.C. § 9 (emphasis added). The FAA does not require

service beyond this.     Although the FSIA mentions delivery of

something different from a notice of application—a “summons and

complaint,” 28 U.S.C. § 1608(b)(1)-(3)—recall that procedures




                                  23
otherwise provided for are not incorporated upstream into the FAA.

Rule 81(a)(6)(B) of the Federal Rules of Civil Procedure enables only

limited incorporation of the FSIA into Rule 4—that is, “except as [the

FAA] provide[s] other procedures.” Here, § 9 of the FAA provides a

procedure on what notice shall be served upon the opposing party—

"notice of the application”—thereby triggering the exception to

incorporation. 9 U.S.C. § 9 (emphasis added). Because the reference

in § 1608(b)(1)-(3) to “the delivery of a copy of the summons and

complaint” remains unincorporated, it bears no weight. Moreover,

§ 9 of the FAA cross-references other provisions only to determine the

“manner” in which notice of the application must be served. The

FSIA is therefore incorporated into the FAA only to the extent it

answers how to serve process, not to supplant the FAA’s specification

of what must be served.

      Second, a proceeding to confirm an arbitral award under the

FAA is commenced by an application rather than a “complaint”;




                                 24
accordingly, there is no basis for serving a “summons and complaint,”

which are the documents referenced in § 1608(b). We have explained

that “’confirmation of an arbitration award is a summary proceeding

that merely makes what is already a final arbitration award a

judgment of the court.’” Yusuf Ahmed Alghanim & Sons, 126 F.3d at 23

(quoting Florasynth, Inc., 750 F.2d at 176). Lest there be any doubt, the

FAA’s provision implementing the New York Convention calls for a

party merely to “apply to” the court for an “order confirming the

award[.]” 9 U.S.C. § 207; see 9 U.S.C. § 9 (“notice of the application [to

confirm an arbitral award] shall be served” on the adverse party “in

like manner as other process of the court”) (emphasis added); accord

Int’l Standard Elec. Corp. v. Bridas Sociedad Anonima Petrolera, Industrial

y Comercial, 745 F. Supp. 172, 182 (S.D.N.Y. 1990) (“A confirmation

proceeding under the Convention is not an original action, it is, rather

in the nature of a post-judgment enforcement proceeding.” (internal

quotation marks and alterations omitted)).         Given the summary




                                    25
nature of confirmation proceedings, it is unsurprising that the FAA

would require only service of notice of an application as opposed to

service of a full summons and complaint. See Teamsters Local 177 v.

United Parcel Serv., 966 F.3d 245, 252, 254 (3d Cir. 2020) (agreeing with

Florasynth, 750 F.2d at 176, that confirmation of an arbitration award

is a summary proceeding, and noting that summary proceedings may

be “conducted without formal pleadings, on short notice, without

summons and complaints, generally on affidavits, and sometimes

even ex parte” (quoting New Hampshire Fire Ins. Co. v. Scanlon, 362 U.S.

404, 406 (1960))). And because no “complaint” is involved in a motion

to confirm an arbitral award, it would make little sense to read the

FAA as incorporating the FSIA’s instruction to serve both “a

summons and complaint” (and even less sense to conclude that only

half of that pair of documents—namely, a summons—must be

served). Thus, we hold that the New York Convention and the FAA




                                   26
require only service of notice of the application to confirm a foreign

arbitral award, and not also a summons.7

       Having reached this legal conclusion, we easily determine that

CME properly effected service of notice on Ferrominera. Under the

first of the three modes of service listed in § 1608(b) of the FSIA,



       7  This conclusion is consistent with at least three district courts in this
Circuit to have faced similar questions. See Associated Indus. Ins. Co. v. Excalibur
Reinsurance Corp., No. 13 CIV. 8239, 2014 WL 6792021, at *4 (S.D.N.Y. Nov. 26,
2014) (service of summons not required to commence proceeding to vacate
domestic arbitration award under the FAA); Scandinavian Reinsurance Co. v. St.
Paul Fire & Marine Ins. Co., 732 F. Supp. 2d 293, 305-06 (S.D.N.Y. 2010) (service of
summons not required to commence proceeding to confirm foreign arbitral award
under the New York Convention and FAA), rev’d on other grounds, 668 F.3d 60 (2d
Cir. 2012); Home Ins. Co. v. RHA/Pennsylvania Nursing Homes, Inc., 113 F. Supp. 2d
633, 635 n.10 (S.D.N.Y. 2000) (service of summons not required for purpose of
commencing proceeding to confirm domestic arbitration award under the FAA).
         Ferrominera points to two district court actions in Florida between these
same parties where, in both cases, the courts held that it was improper for CME to
fail to serve a summons in filing its application for enforcement of other, related
arbitral awards. See Commodities & Minerals Enterprise Ltd. v. CVG Ferrominera
Orinoco, C.A., No. 17-20196-CIV, 2017 WL 11625759, at *3 (S.D. Fla. Apr. 4, 2017);
Commodities & Mins. Enter. Ltd. v. CVG Ferrominera Orinoco, C.A., 338 F.R.D. 664,
667 (S.D. Fla. 2021); see also Ballantine v. Dominican Republic, 19 Civ. 3598, 2020 WL
4597159, at *2-4 (D.D.C. Aug. 11, 2020) (holding that petitioners failed to effect
valid service on the Dominican Republic of a motion to vacate an arbitral award
for various reasons, including failure to serve a timely summons under the FSIA).
Those courts relied on the phrase “summons and complaint” in § 1608(b) of the
FSIA to conclude that service of a summons was required. In our view, these
courts erred in failing to start their analysis with the FAA, which incorporates the
FSIA’s requirements only as to the manner of service, not what must be served.




                                         27
service “shall be made . . . in accordance with any special arrangement

for service between the plaintiff and the agency or instrumentality.”

28 U.S.C. § 1608(b)(1). Here, neither party disputes that the General

Piar Charter incorporated the SMA Rules and that those rules

constitute a “special arrangement” for the purposes of § 1608.8 SMA

Rule 35 provides that

       Wherever parties have agreed to arbitration under these
       Rules, they shall be deemed to have consented to service
       of any papers, notices or process necessary to initiate or
       continue an arbitration under these Rules or a court
       action to confirm judgment on the Award issued. Such
       documents may be served:

               a. By mail addressed to such party or counsel at
                  their last known address; or

               b. By personal service.




       8  Ferrominera separately contests whether the arbitration agreement
(which incorporates the SMA rules) is valid. This argument is addressed later in
this opinion. See infra at Section II.C. But that argument aside, Ferrominera does
not contest that if the arbitration agreement is valid, it incorporates the SMA Rules,
nor that the SMA Rules are an incorporated “special arrangement” under § 1608
of the FSIA.




                                         28
Joint App’x at 237. The district court found, and the parties do not

dispute, that CME complied with this special arrangement.

Commodities & Minerals Enter., Ltd. v. CVG Ferrominera Orinoco, C.A.,

No. 19-cv-11654-ALC, 2020 WL 7261111, at *2, *4 (S.D.N.Y. Dec. 10,

2020) (“CME served the instant petition and supporting documents

on arbitration counsel to [Ferrominera] . . . and on [Ferrominera] at its

last known address, in Venezuela by mail.”).         As a result, CME

complied with the service of notice requirements of the New York

Convention and the FAA, and the district court properly exercised

personal jurisdiction over Ferrominera.

   C.     Confirmation of the Award

        Ferrominera next raises three arguments challenging the

district court’s confirmation of the award: (1) the arbitration

agreement was invalid under Venezuelan law, and therefore the

panel lacked jurisdiction to hear the dispute; (2) in the alternative, if

the arbitration agreement was valid, the Panel nonetheless exceeded

the scope of its jurisdiction under the arbitration agreement in its



                                   29
calculation of damages; and (3) confirming the Award would violate

United States public policy because the General Piar Charter was the

product of corruption.

      We reject all three arguments.

            1. Validity of the arbitration agreement

      Ferrominera first challenges the confirmation of the Award on

the ground that the Panel lacked jurisdiction because the arbitration

agreement was invalid under Venezuelan law.

      With respect to this challenge, Ferrominera fails to identify

what (if any) specific defense it invokes under Article V(1) of the New

York Convention. This is a serious lapse. Because the defenses listed

under Article V are exhaustive and Ferrominera carries a heavy

burden to prove such a defense, see Encyclopaedia Universalis, 403 F.3d

at 90, a party must first identify which defense it is invoking to

establish any potential entitlement to that defense. When faced with

this same briefing deficiency at the district court, Judge Carter

construed this argument as falling within Article V(1)(a) and



                                  30
characterized Ferrominera’s challenge as against the “validity” of the

agreement. See Commodities & Minerals Enter., 2020 WL 7261111, at *4

n.3.   On appeal, Ferrominera has not challenged Judge Carter’s

characterization, and so we limit ourselves to that enumerated

defense. 9

       Ferrominera argues that the arbitration agreement was not

“valid” because it was not authorized under any of three different

Venezuelan laws. Specifically, it argues that various approvals were

not in place from different Venezuelan officials, which were necessary

for this state-owned business to enter an arbitration agreement. This

argument is premised on the notion that the existence of a valid

arbitration agreement is governed by Venezuelan law.




       9  We note that Article V(1)(a) also provides for another defense, distinct
from the invalidity of the arbitration agreement, that “[t]he parties to the
[arbitration] agreement . . . were, under the law applicable to them, under some
incapacity . . . .” Ferrominera has not cited this provision in its briefing before this
Court, nor did it do so before the district court. Accordingly, we limit ourselves
to the question of whether the arbitration agreement was “valid” within the
meaning of Article V(1)(a).




                                          31
      But Article V(1)(a) says otherwise.      Whether an arbitration

agreement is “valid” is governed by “the law to which the parties

have subjected it” (or “failing any indication thereon, under the law

of the country where the award was made”). New York Convention,

Art. V(1)(a). Consistent with this language, we have repeatedly held

that the existence or validity of an arbitration agreement is governed

by a choice-of-law clause where one exists, because choice-of-law

clauses are separable when the contract’s validity is otherwise

disputed. See Motorola Credit Corp. v. Uzan, 388 F.3d 39, 50-51 (2d Cir.

2004) (applying choice-of-law clause selecting Swiss law to determine

validity of international arbitration agreement); Sphere Drake Ins. Ltd.

v. Clarendon Nat’l Ins. Co., 263 F.3d 26, 32 n.3 (2d Cir. 2001) (applying

New Jersey and New York choice-of-law clauses to a party’s claim

that the underlying arbitration agreements were void because they

were signed by an unauthorized agent); Int’l Minerals & Res., S.A. v.

Pappas, 96 F.3d 586, 592 (2d Cir. 1996) (applying an English choice-of-




                                   32
law clause to an issue of contract formation); see also 3 Gary Born,

International Commercial Arbitration § 26.05(C) (3d ed. 2021) (“A choice

of law agreement is effective to select the law governing the

arbitration agreement even if one party denies the validity or

existence of those agreements.”).

      Ferrominera contends that applying the Charter’s choice-of-

law clause to questions of validity inappropriately presumes the

conclusion—namely, that the dispute resolution provision in which

that choice-of-law clause sits is valid. Ferrominera relies on Schnabel

v. Trilegiant Corp., 697 F.3d 110, 119 (2d Cir. 2012), to support this

argument, but Schnabel is readily distinguished from the present case.

In Schnabel, the Court declined to enforce the choice-of-law clause

when considering whether the underlying contract was valid because

there was a dispute about whether the choice-of-law clause had been

part of the contract at the time of its formation. Id. at 114-19. Because

the choice-of-law clause was specifically challenged, “[a]pplying [it]




                                    33
to resolve the contract formation issue would presume the

applicability of a provision before its adoption by the parties has been

established.” Id. at 119. Thus, rather than a broad exception to the

ordinary rule (that choice-of-law clauses are separable), Schnabel

presents only a narrow corollary to the logic of separability: if the

validity of the choice-of-law clause is specifically challenged, that

clause cannot be evaluated separately from the contract. 10

       Here, unlike in Schnabel, there is no dispute that the choice-of-

law clause is included in the General Piar Charter, which both parties

signed. Therefore, the ordinary rule—that choice-of-law clauses are

separated out from contracts for questions of validity—applies in full

force. See Motorola, 388 F.3d at 50-51. Applying that rule, we find that

the General Piar Charter contained a choice-of-law clause, and that




       10  A similar rule exists in the context of arbitration clauses. Although
arbitration agreements are ordinarily separable from questions of broader contract
validity, see Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 402 (1967),
they cannot be separated when the arbitration agreement is itself challenged as
invalid. Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 446-49 (2006).




                                         34
clause opted for U.S. maritime law.                   Joint App’x at 215-16.

Accordingly, U.S. law, and not Venezuelan law, governs the General

Piar Charter, including any question about the arbitration

agreement’s validity.11

       Ferrominera’s arguments as to why there is no valid arbitration

agreement, however, are limited exclusively to Venezuelan law. It

has made no such arguments under U.S. maritime law. Because a

party resisting confirmation of a foreign arbitral award has the

burden of establishing a defense under Article V(1), we conclude that

Ferrominera has not borne its burden to show that the arbitration




       11 Although the district court correctly determined that U.S. law applied, it
reached that conclusion by finding that the arbitration clause encompassed issues
of arbitrability, and therefore deferred to the Panel’s findings, even on the choice
of law issue. Commodities & Minerals Enter., 2020 WL 7261111, at *5. As outlined
here, however, on a motion to confirm a foreign arbitral award the law governing
the validity of the arbitration agreement is dictated not by deference to the Panel’s
decision, but rather by Article V(1)(a) of the New York Convention, which directs
the court to review issues of arbitration agreement validity under “the law to
which the parties have subjected it or, failing any indication thereon, under the
law of the country where the award was made.” The district court’s deference to
the Panel on this point was therefore unwarranted, but we agree with the
conclusions of both the Panel and the district court that U.S. maritime law applies.




                                         35
agreement is invalid where, as here, it has put forth no arguments

whatsoever under the applicable law.12 Accordingly, the arbitration

agreement is valid and enforceable.

                2. The scope of the arbitration agreement

        Ferrominera next argues that the Award should not be

confirmed under Article V(1)(c) of the New York Convention because

the Panel exceeded its authority in calculating damages. Specifically,

Ferrominera contends that the Panel incorrectly allocated past

payments it made to CME to contracts other than the General Piar



        12Ferrominera also argues that the Panel’s decision on the validity of the
arbitration agreement should have been reviewed de novo by the district court. But
we need not reach this issue. Regardless of how much (if any) deference might
have been warranted, the fact remains that Ferrominera presented no arguments
under U.S. maritime law to justify disturbing the Panel’s conclusion that it had
jurisdiction to arbitrate the dispute.
        Furthermore, while it is true that there is caselaw suggesting that a court
can review challenges to the validity of an arbitration agreement when those
challenges are either to the arbitration agreement itself (rather than the contract as
a whole) or to the whole contract as void ab initio, see, e.g., Buckeye Check Cashing,
546 U.S. at 444 n.1, 446-48; Sphere Drake Ins. Ltd., 263 F.3d at 32, those cases all arose
at the threshold stage of arbitration, on motions to compel. Whether those cases
also stand for the proposition that a court may (or must) review the validity of an
arbitration agreement de novo on a motion to confirm (or, for that matter, on a
motion to vacate), does not necessarily follow. For the reasons stated above,
however, we need not address this question.




                                           36
Charter.    In so doing, its argument goes, the Panel violated

Ferrominera’s right to decide how to allocate payments among these

contracts and improperly shifted moneys already paid to the disputed

General Piar Charter.

      But Ferrominera’s claim amounts to nothing more than a

quarrel over how much it owes in damages, which was properly a

question for the arbitrators.    As the district court correctly held,

Article V(1)(c) provides a defense to confirmation where an

arbitration award “deals with a difference not contemplated by or not

falling within the terms of the submission to arbitration, or it contains

decisions on matters beyond the scope of the submission to

arbitration.” The question of the correct calculation of damages “falls

squarely within the broad arbitration clause in the General Piar

Charter.” Commodities & Minerals Enter., 2020 WL 7261111, at *5.

Ferrominera’s argument—which is, at most, that the Panel calculated

damages incorrectly—thus falls outside of Article V(1)(c) and, in fact,




                                   37
outside of any defense listed in Article V. Cf. Stolt-Nielsen S.A. v.

AnimalFeeds Int’l Corp., 559 U.S. 662, 671 (2010) (“It is not enough for

petitioners to show that the panel committed an error—or even a

serious error. It is only when an arbitrator strays from interpretation

and application of the agreement and effectively dispenses his own

brand of industrial justice that his decision may be unenforceable.”

(cleaned up)); Parsons & Whittemore Overseas Co. v. Societe Generale De

L'Industrie Du Papier (RAKTA), 508 F.2d 969, 976-77 (2d Cir. 1974)

(rejecting appellant’s attack on money awarded for start-up expenses

and costs because the New York Convention “does not sanction

second-guessing the arbitrator’s construction of the parties’

agreement”).

             3. United States public policy

      Ferrominera brings its final argument against confirmation of

the Award under Article V(2)(b) of the New York Convention. The

thrust of this argument is that the General Piar Charter was procured




                                  38
through corruption and, therefore, enforcement of the Award would

violate United States public policy.

      This argument, however, falls outside the narrow public policy

exception codified by Article V(2)(b). Article V(2)(b) allows a court to

refuse “recognition or enforcement of the award [if such recognition

or enforcement] would be contrary to the public policy of that

country.” See Telenor Mobile Commc’ns AS v. Storm LLC, 584 F.3d 396,

405, 411 (2d Cir. 2009) (holding that confirming a foreign arbitral

award was not contrary to New York’s public policy against

compelling a party to violate a foreign judgment).        But “Article

V(2)(b) must be ‘construed very narrowly’ to encompass only those

circumstances ‘where enforcement would violate our most basic

notions of morality and justice.’” Id. at 411 (quoting Europcar Italia

S.p.A. v. Maiellano Tours, Inc., 156 F.3d 310, 315 (2d Cir. 1998)). In

reviewing an arbitral award for violations of public policy, a court

may not “revisit or question the fact-finding or the reasoning which




                                  39
produced the award.” IBEW, Local 97 v. Niagara Mohawk Power Corp.,

143 F.3d 704, 716 (2d Cir. 1998). Instead, “a court’s task in reviewing

. . . possible violations of public policy is limited to determining

whether the award itself, as contrasted with the reasoning that

underlies the award, ‘create[s] [an] explicit conflict with other laws

and legal precedents’ and thus clearly violates an identifiable public

policy.” Id. (quoting United Paperworkers Int’l Union v. Misco, Inc., 484

U.S. 29, 43 (1987)). When a party claims that an underlying contract

is invalid for violating public policy, that claim is “to be determined

exclusively by the arbitrators.” Europcar Italia, 156 F.3d at 315.

      Ferrominera’s public policy argument attacks the General Piar

Charter itself, not the Award or its enforcement. The Panel carefully

considered    Ferrominera’s     corruption    allegations    and     gave

Ferrominera ample opportunity to substantiate its claim. Despite

extensive discovery and opportunity to present its case, the Panel

concluded that the General Piar Charter was not, as a factual matter,




                                   40
the product of corrupt acts by CME. Both before the district court and

here, Ferrominera merely seeks to relitigate the Panel’s factual

determination on this point. It offers no argument that enforcement

itself, “within the parameters of the arbitrator’s interpretation of the

facts,” IBEW, Local 97, 143 F.3d at 726, violates public policy.13

       In sum, Ferrominera’s public policy argument asks this Court

to relitigate the Panel’s factual determinations underlying the validity

of the Charter. But this argument falls outside of Article V(2)(b)’s

narrow public policy exception, and the district court properly

rejected it.




       13 Hardy Expl. & Prod. (India), Inc. v. Gov’t of India, Ministry of Petroleum &
Nat. Gas, 314 F. Supp. 3d 95 (D.D.C. 2018), relied on by Ferrominera, only
highlights the insufficiency of its argument. In Hardy, the court found that
enforcement of an arbitration award against India would violate public policy. Id.
at 110-11. But the award at issue was one for specific performance that required
India to turn over certain land in that country to the plaintiff. Id. In that case,
enforcement of the award itself violated clear United States policy respecting a
sovereign nation’s right to control its own land. Id. Those facts stand in sharp
contrast to Ferrominera’s argument here, which is nothing more than a collateral
attack on the General Piar Charter and a thinly veiled effort to relitigate factual
determinations made by the Panel. Ferrominera makes no argument that
enforcing the Award, standing alone, violates public policy.




                                         41
   D.      Attorney’s fees

        Lastly, Ferrominera challenges the district court’s award of

attorney’s fees in favor of CME.

        The district court granted CME’s request for attorney’s fees “in

light of Ferrominera’s failure to comply with the award or come

forward with a good faith reason for not complying.” Commodities &

Minerals Enter., 2020 WL 7261111, at *7. Although our review of fee

awards is “highly deferential,” Mautner v. Hirsch, 32 F.3d 37, 39 (2d

Cir. 1994), we conclude that the district court abused its discretion

here.

        Generally, “in a federal action, attorney’s fees cannot be

recovered by the successful party in the absence of statutory authority

for the award.” Int’l Chem. Workers Union (AFL-CIO), Local No. 227 v.

BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985). Section 9 of the

FAA does not provide such statutory authority, because it makes no

mention of the recovery of attorney’s fees.       Still, a court retains

“inherent equitable powers” to “award attorney’s fees when the



                                   42
opposing counsel acts ‘in bad faith, vexatiously, wantonly, or for

oppressive reasons.’” Id. (quoting F.D. Rich Co. v. United States ex rel.

Indus. Lumber Co., 417 U.S. 116, 129 (1974)). “As applied to suits for

the confirmation and enforcement of arbitration awards, the guiding

principle has been [that] ‘when a challenger refuses to abide by an

arbitrator’s decision without justification, attorney’s fees and costs

may properly be awarded.’” Int’l Chem. Workers Union, 774 F.2d at 47

(quoting Bell Production Engineers Ass'n v. Bell Helicopter Textron, 688

F.2d 997, 999 (5th Cir. 1982)).

      Here, although we ultimately disagree with Ferrominera’s

arguments, we conclude that those arguments were not presented

“without justification,” id., and that Ferrominera did not act “in bad

faith, vexatiously, wantonly, or for oppressive reasons.” F.D. Rich Co.,

417 U.S. at 129. In particular, we note that the first question addressed

in this opinion—namely, whether service of a summons is required to

apply to a court for an order confirming a foreign arbitration award—




                                   43
is a question of first impression for this Court. Furthermore, we

acknowledge that Ferrominera twice achieved some success on this

exact argument in another federal district court. See Commodities &

Minerals Enterprise Ltd. v. CVG Ferrominera Orinoco, C.A., No. 17-

20196-CIV, 2017 WL 11625759 (S.D. Fla. Apr. 4, 2017); Commodities &

Mins. Enter. Ltd. v. CVG Ferrominera Orinoco, C.A., 338 F.R.D. 664, 667

(S.D. Fla. 2021). We therefore cannot say that its arguments were

brought in bad faith. See Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d

Cir. 1986) (“[W]e have declined to uphold [fee] awards under the bad-

faith exception absent both ‘clear evidence’ that the challenged

actions are ‘entirely without color, and [are taken] for reasons of

harassment or delay or for other improper purposes’ and a ‘high

degree of specificity in the factual findings of [the] lower courts.’”

(quoting Dow Chemical Pacific Ltd. v. Rascator Maritime S.A., 782 F.2d

329, 344 (2d Cir. 1986))).




                                  44
       Accordingly, we vacate the portion of the judgment that

awarded attorney’s fees and costs to CME.

III.   Conclusion

       In sum, we hold as follows:

       (1) A party applying to a court to confirm a foreign arbitral

          award under Chapter 2 of the Federal Arbitration Act and

          the New York Convention is not required to serve a

          summons on the adverse party to satisfy the FAA’s service

          of notice requirement. CME properly effected service of

          notice on Ferrominera because its service of notice complied

          with the parties’ “special arrangement” as permitted under

          28 U.S.C. § 1608(b)(1).

       (2) The district court properly enforced the arbitration award

          because Ferrominera failed to establish that the arbitration

          agreement was invalid under U.S. maritime law, the Panel

          did not exceed its authority under the arbitration agreement




                                    45
         in issuing the Award, and the Award is not contrary to U.S.

         public policy.

      (3) The district court abused its discretion in awarding

         attorney’s fees and costs in favor of CME.

      We therefore AFFIRM the judgment of the district court to the

extent that it recognized and enforced the Award in favor of CME and

VACATE the judgment of the district court to the extent that it

awarded attorney’s fees and costs in favor of CME.




                                 46